             Linda J. Larkin, OSB# 792954
             E-mail: linda@bennetthartman.com
             BENNETT HARTMAN, LLP
             210 SW'Morrisori Street, Suite 500
             Portland, OR 97204-3149
             Telephone: 503-227-4600
             Facsimile: 503-248-6800
~-~~.•. --of1ttfor11eys•to·r.Aff-'PfainH1ts~~-·•··   ........... -- .........~. ..
                                ...... ········· .. ·····-·-···-··f'
                                                                  ['
====================================j
                                                                                                                  i
                                                                                                                  r




                                    IN THE UNITED STATES DISTRICT COURT

                                            FOR-THE DISTRICT OF·OREGON

                                                PORTLAND DIVISION


               TIMOTHY J. GAUTHIER AND GARTH
               BACHMAN, TRUSTEES OF THE OREGON AND                                   Civil No. 3:19-cv-01279-BR
               SOUTHWEST WASHINGTON NECA-IBEW
               ELECTRICAL _WORKERS AUDIT COMMITTEE,

                              Plaintiffs,
                                                                                       ORDER OF DISMISSAL
                      vs.                                                              WITHOUT PREJUDICE

               VITRO ELECTRIC, LLC,

                              Defendant.
                               '.
                               ·'

                    THIS MATTER comes before the Court upon the Motion of the Plaintiffs, through

             their attorney, Linda J. Larkin, that the above entitled action be dismissed in its entirety

             without prejudice and without costs to either party.




             ORDER OF DISMISSAL WITHOUT PREJUDICE                                                 PAGE 1 of 3
       IT IS HEREBY ORDERED that the above entitled action be and the same hereby

is dismissed in its entirety without prejudice and without costs to either party.




                                           The Ho110.rs;1ble_~,~g-~=--B=r=ow=n=============
                                           United StatesADistrict Judge
                                                      -~y




ORDER OF DISMISSAL WITHOUT PREJUDICE                                            PAGE2of 3
